Earl Warren: Mr. Moore, you may proceed.
R. Lamar Moore: Thank you, Your Honor. I would like to reiterate that it is the position of the respondent that there is no right in the employee and no right in the Administrator under this statute or under the common law that justifies, legally, damages for discharge. I would like to be emphatic about this point, Mr. Justice Whittaker, that there is no common law right to damages or in an employee for mere discharge where -- where those damages arise is when a contract is breached, a contract of employment but a mere day-to-day employment. Being discharged from that would not give a cause of action because the employer has a -- an inherent right to discharge any employee in the absence of contract.
Charles E. Whittaker: Is it then (Inaudible) however, they couldn't state under this law that one may not be (Inaudible) discharge for causes which the law prevents (Inaudible) and that thus to discharge his employment that his rights and action to condemn may be redressed for him?
R. Lamar Moore: Under the common law, I do not think there is any such right. The case that is cited, which is a Georgia Case, involved a discharge of a railroad employee where they actually went out and accused him of not doing his work properly. As a matter of fact, he sued for slander and sued for damages for wages for having been discharged. The Court stated that regardless of the reason, for any reason that was in the employer's mind they could discharge that employee. Now, under the Fair Labor Standards Act, while it is made unlawful to discriminate against an employee for the reason stated in this Act, there is no right given to the employee to any damages because of the breach of that legal duty to the public.
Charles E. Whittaker: By that statute?
R. Lamar Moore: By this statute. And I don't think that one arises that common law merely because it is made unlawful under this statute, because this statute carries with it and -- and must spell out the rights which it gives to the Government, to the employer and to the employees and in the absence, it is our position that in the absence of spelling out those rights, those rights do not exist. In --
Earl Warren: Is there any sanction of any kind of flow from the -- from this prohibition in the statute?
R. Lamar Moore: Criminal sanctions provided in the --
Earl Warren: Is there criminal sanction for discharging?
R. Lamar Moore: Oh, yes, sir.
Earl Warren: As well as for --
R. Lamar Moore: Oh, yes, sir.
Earl Warren: -- not paying the --
R. Lamar Moore: That -- that's correct.
Earl Warren: (Voice Overlap) --
R. Lamar Moore: The criminal sanctions apply to all of the various provisions of Section 15 of the Act which are to transport goods in commerce in violation of the Act to discharge or in any matter discriminate against an employee, the child labor provisions and the record keeping provisions, though these criminal sanctions apply to that section.
Felix Frankfurter: Is it your position that if I challenge all the cases in this equity in addition to enjoinment, conduct or commanding the conduct, also -- most of the defendants were damaging, everyone will indicate and will disclose the damage -- that the damaged part of it could have been (Inaudible) common law (Inaudible)
R. Lamar Moore: I --
Felix Frankfurter: -- is that your position?
R. Lamar Moore: I believe that's correct, Your Honor. The cases -- basic cases relied upon, there are two cases, I have cited one and the -- the Secretary has cited one. The case that they cite which is cited and approved by the case of Porter against Warner involving the Emergency Price Control Act, that case is clocked against Smith which is an old case involving the title to land in Kentucky and Tennessee. The question there was whether or not a federal court, acting in equity, could grant a remedy which was provided for in -- under state law. The courts -- the court found that the title to the land actually was in the plaintiff, but the Circuit Court divided as to whether or not the court, acting in equity, could grant the relief required by the State statute and the Supreme Court, this Court, held that equity could enforce that right. The man was entitled to have the junior -- the junior deeds or junior patents to the land granted by the State, delivered into court and cancelled. Now, that is a right upon which equity could act, but where no right exists now as in the case of Peter against Hargrave, an old Virginia case, pre-civil war case, where some slaves sued for their freedom under the will of one Hargrave and acquired their freedom by virtue of that will. They sue -- they asked for an additional decree for the mean profits of their labor in the interim from the time that the will was probated until they were released by the Administrator, who had been procrastinating and vacillating and delaying the matter, and they asked for the profits of their labor. The Court held that there was no legal right to the profits of that labor and consequently, equity in mandatorily giving them their freedom, could not grant damages. Now, those two cases are old cases, but they are the cases or -- or a type of case, which point out the distinction where equity acts on legal rights, follows the law and does not go out and make new writs and grant extraordinary -- well, it grants extraordinary relief, but it does not grant new relief which has not heretofore been sanctioned at common law or under a statute.
Felix Frankfurter: I haven't any doubt -- I haven't any doubt, but you can find though that many of the cases wouldn't be true that instead of remitting the -- the equity remitting the plaintiff, the law in order to -- to avoid and acquire his damages, money damages, that they're greeted all up in one -- one proceeding. But the fact that in those -- that there are cases in which the money damages could, by an undetermined cause of action, draws in law, I do not think it establishes as such that if carrying out that for which the extraordinary remedies because in all that's said and done, equity is still is an extraordinary remedy --
R. Lamar Moore: Yes.
Felix Frankfurter: -- except for a statute looks otherwise, to question one's exercise. Well, equity puts the affirmative or coercive power of the State behind the cessation of evil conduct or compelling good conduct, and there are collateral damages in society that we can also say what you must make good, that monetary damage we do not have to sit in exaggeration to (Inaudible) or substantively determine whether you could bring a cause of action for money damages on the law outside of the court.
R. Lamar Moore: The respondent disagrees with that position, Your Honor, in this that the fact that there may have been a loss, does not necessarily give rise to damages and where there is a vindication of the public policy and no statutory basis for a granting of damages of that sort, equity now, acting as equity, does not step in with punitive measures of that sort. It -- it does not go to vindicate public policy in -- in -- by -- by way of righting, say, a private wrong, where no remedy exist for that wrong.
Felix Frankfurter: Am I wrong, am I bad guesser if I guess, I thought it is, the very few statutes that confer injunctive remedies injunctive jurisdiction upon a court, explicitly add and in such a proceeding, money damages may also be held.
R. Lamar Moore: They -- they --
Felix Frankfurter: They want to forget that very few statutes are like that.
R. Lamar Moore: I think you're correct but -- but I think where -- where equity acts, for example, if -- if add them up a stream and affect your riparian rights and your cattle pairs to them, you can come in to equity and enjoin me from blocking the water and at the same time, because equity takes charge and gives complete relief, you can get damages for the tort done to you by interference with your right, but you do have a riparian right. Here, the employee has no right because of discharge, discriminatory or otherwise.
Felix Frankfurter: Well, supposing your dam case, which are frequent cases, suppose in your dam case, the attorney general of a State is authorized explicitly by a statute to enjoin or continue it for that nuisance and suppose because of that nuisance hundreds of workmen were thrown out of work and put on public relief though, what was states relief whatever you call it, you would say that the attorney general in that proceeding enjoined the systems for continuing for the nuisance could -- could not also ask the reimbursement of the State of what culpably has been or demonstrably can be shown to -- in view in the -- the draft on the Treasury itself, $6000 or whatever it is, X dollars, which they have to pay for putting those (Inaudible) on social relief, but typical entirely to the conduct found to the -- of public nuisance.
R. Lamar Moore: For damages to the State.
Felix Frankfurter: Yes, you would say no.
R. Lamar Moore: I would say that unless the statute spells out that there are damages to the State, Your Honor, I would say no.
Felix Frankfurter: Unless the statute -- if it has the view -- not to spell it out but authorized the collection of it.
R. Lamar Moore: That's correct. Unless --
Felix Frankfurter: That's what you would say.
R. Lamar Moore: Yes, now -- now, I would say this that if they could join with the attorney general of the State, those persons damaged not -- not because they received relief from the State, but by -- by the interference with a riparian right (Voice Overlap) --
Felix Frankfurter: I'm trying to make clear that the State is directly not derivatively out of (Inaudible) because of this nuisance which is now enjoined.
R. Lamar Moore: I think that's correct that it is not.
Earl Warren: Mr. Moore, where -- where in (Inaudible) is the riparian right of the lower acts on the plan materially different from the right that the employee has here by statute, not to be interfered with discriminatorily?
R. Lamar Moore: At -- at common law, of course.
Earl Warren: No, let's take it under the statute.
R. Lamar Moore: Under the statute here? Well, this statute, of course, changed the common law to -- to this extent in regard to discharge. First of all, it created a right in an employee to receive a certain minimum wage, which he did not previously have so that was created and different from the common law right which -- which only gave him what he contracted to receive. Now, in -- in doing so, this statute is somewhat self-contained, in -- in doing so, it provided further that if, in enforcing this right to minimum wages, this employee is discriminated against for that reason, then the Court can come in and enjoin the -- the discrimination and the -- the employee can sue on his own behalf or the Secretary with his written permission for him can sue for the unpaid minimum and overtime wages. But, there is no provision in the Act. It doesn't go that far to create a right to damages for having been discharged, it stopped short of that.
Earl Warren: In -- in language, it does, but doesn't it say that he has a right to remain employed in his position to the extent the he shall not be discriminated against by reason of his exercising his rights under these statutes and why isn't that right that he attains similar to the one that the riparian (Inaudible)
R. Lamar Moore: I -- I don't believe the statute says exactly that. Now, it -- of course, the Court may interpret it to say that, but the Court says in -- I mean the statute says in effect, “Thou shalt not discriminatorily discharge.” It doesn't say that the employee has a right to any wages for -- or -- or damages for discriminatory discharge and it -- and it --
Earl Warren: But doesn't the right -- doesn't the right to not to be discharged because of that discrimination arise from that statute?
R. Lamar Moore: Sir, I -- I do not -- oh, I -- I think that the Court in -- in the statute in going further and saying to the Court, “You can restrain this discrimination, this violation,” gives him the right, perhaps, to be put back to work under a mandatory injunction which the federal court is entitled to issue. But I don't think that it means that the Court can go further and grant him any other right than that because it spells no right in him, it's a prohibition against the employee, I mean the employer, rather than a right granted to the employee. Now, there are rights granted to the employee, and they are specifically spelled out in the Act, and they are -- that he can get certain minimal overtime that he has worked for and has not been paid, but the statute just stopped short of creating this right.
Hugo L. Black: Was he lawfully discharged?
R. Lamar Moore: Was he lawfully discharged? The Court held that he was unlawfully discharged.
Hugo L. Black: That if he was unlawfully discharged, can you rely on the contract, permit an unlawful --
R. Lamar Moore: I don't think -- well, there's no contract, Your Honor, unless you could construe a contract from --
Hugo L. Black: You -- I understood you said contract at will.
R. Lamar Moore: Well --
Hugo L. Black: (Inaudible)
R. Lamar Moore: Well, I -- I think it's an employment at will.
Hugo L. Black: Yes.
R. Lamar Moore: But under the common law, there -- there is no right to damages for discharge for any reason under an at will contract.
Hugo L. Black: Precisely. First, his employment at will and there's no law which gives him -- which says that (Inaudible) having a right to employ at will, you must bear in mind that you can't decide one for this reason, you got to keep it?
R. Lamar Moore: That's correct.
Hugo L. Black: That's the difficulty. You have here more than an employment at will. You have an employment, do you not, in which your law has said, you got to keep it, unless -- insofar as the right to discharge him to -- but because he files a lawsuit.
R. Lamar Moore: But the remedy provided for the statute is merely --
Hugo L. Black: (Voice Overlap) --
R. Lamar Moore: -- is -- is --
Hugo L. Black: -- that is what the statute says is the remedy.
R. Lamar Moore: It is statute as to the remedy says that the Court has jurisdiction to restrain these violations.
Charles E. Whittaker: (Inaudible)
R. Lamar Moore: And -- with criminal sanctions, that's correct. Those are two different sections, of course.
Hugo L. Black: I thought that maybe I'm wrong when it comes to the common law that you rely on the contract at will or any other time it may -- its (Inaudible) one of it is in terms speaking in the language of the law is incorporated here if the law said that it has to be there that you can't break this contract for this reason.
R. Lamar Moore: Your position being, Your Honor, that the contract having been made in the light of the Fair Labor Standards Act incorporates this in it.
Hugo L. Black: But what I saying when I thought many courts, you took as the common law, I thought that it's been a rather general common law rule, am I wrong in that sense?
R. Lamar Moore: I think that contracts are made with reference to the general laws of the State.
Hugo L. Black: Well --
R. Lamar Moore: Nevertheless --
Hugo L. Black: But it would limit the State, wasn't it?
R. Lamar Moore: Well, the State -- the -- the Government.
Hugo L. Black: Yes.
R. Lamar Moore: Yes. But --but of course, these contracts of employment actually were made under the State -- under the laws of the State of Georgia. That was -- that's the -- the body of law that would govern the contracts, except where they are affected by federal law. Now, it is my position though that this Act is limited in its scope and the fact that it -- it maybe unlawful as against the employer who maybe criminally prosecuted for violation of the provision of the law just as I may be criminally prosecuted for speeding on the highway that that does not create any right, contractual, legal or otherwise, to any damages in that employee because the Court -- I mean the -- the statute does not contain that right and the only remedy provided for discriminatory discharge is that the courts can restrain violations of this Act and of the four or five things that the Act prohibits. Those things are directed against the employer.
Hugo L. Black: Do you think it depends on the construction of the statute or --
R. Lamar Moore: Well, yes, I do and --
Hugo L. Black: -- is it with reference to the common law?
R. Lamar Moore: Well, I think it -- of course, depends upon both. I think that the statute must be construed in the light of its -- of course, its legislative history the -- the language particularly, the language used in it and particularly the omissions of language. The Labor Department depends a great deal on the National Labor Relations Act and brings in the -- the power of the board to take affirmative action to effectuate the policies of the Act. Now, that language is not -- is not found in the Fair Labor Standards Act. And there is -- there is in the National Labor Relations Act as an illustrative as -- as an -- an example illustrating the affirmative action they can take. That they can reinstate with back wages. Now, unless Congress had thought that that was a departure from the normal accepted law, that illustrative example probably would not have been inserted in that Act to take affirmative action including the reinstatement with back pay as will effectuate the policies of this Act. That's the broad sweeping language of the National Labor Relations Act.
William J. Brennan, Jr.: Would that be original language in the Wagner Act?
R. Lamar Moore: I believe it was, Your Honor. I believe that was the original.
Hugo L. Black: (Voice Overlap) the Phelps Dodge case pose?
R. Lamar Moore: Now, the Phelps Dodge case held that under but -- that language and coupling that with the definition of the word “employee” who did not have to be the employer's employee, the one involved -- the employer involved here, and coupled also with the interpretation of the word “ha”, discrimination in regard to “ha”, they held that they had to instate employees who were refused employment because of union activity. And there is ample basis in that statute for that holding without going into and gleaning out of the general statement of policy the right to do that. Now, the -- the -- these two acts compared will show that the National Labor Relations Act deals with a much more elusive subject matter, a much -- a subject matter of much broader scope and more complicated as evidenced by the fact that the board was created to handle and administer this Act, whereas here, the matter is comparatively simple, and it's not as complicated of administration as the National Labor Relations Act. The Fair Labor Standards Act was passed after the National Labor Relations Act. And significantly, the language to take affirmative action including reinstatement with back pay was not used in the Fair Labor Standards Act. And Congress had before it, the full language of the Wagner Act at that time. And I feel fairly confident that that language was employed in the beginning of the Wagner Act.
Speaker: Do you think the 1945 amendment bears on your position?
R. Lamar Moore: Well, I think this, Your Honor. I think that can be construed. That proviso which says that in and in proceeding by the administrative foreign injunction to restrain violations that the Court shall not have jurisdiction to grant unpaid minimum and overtime wages and liquidated damages, I think that this back pay, if there is any right to such back pay, which would be damages for discharge, if that exists and of course, that would be computed on the basis of the minimum wage, that that could very well be included within that proviso. However, I believe that perhaps the best argument for interpreting that particular proviso is the legislative history wherein the Conference Committee said that this proviso will have the effect of reversing such cases as McComb versus Scerbo, which was based directly on the O'Grady case, which is the case opposite to the one that is now under review. And I think that that legislative history had in it also that this Court --
Speaker: A criminal case did not involve a discrimination case?
R. Lamar Moore: No, the -- the Scerbo case involved an injunction wherein the unpaid minimum and overtime actually worked for was granted. But the proviso split that apart and wouldn't let them do it. It shows a policy of Congress not to let this -- this restitution and the injunction go together. I see my time is limited. I would like to -- I would like to say that an analysis of the cases, the -- the -- under the Railroad Act, the -- the National Labor Relations Act and under the Emergency Price Control Act show that in -- and -- in each instance, where equity goes and grants some sort of damages or takes extraordinary relief or disestablishes a -- a bargaining representative, that it is based upon some right which was created in that statute or existed at common law. And it is our position in this case that the Fair Labor Standards Act includes all of the sanctions, criminal and civil, in specific language and that the -- a court of equity does not have ancillary power to go beyond the words of this statute and the common law in granting a relief. We respectfully submit that the decision of the Circuit Court should be affirmed.
Charles E. Whittaker: (Inaudible)
R. Lamar Moore: They would -- it appears to me, Your Honor, that if it is the law that he is entitled to damages for discharge, they would necessarily consist of -- of minimum wages computed on some program of work that would have been performed in the interim.
Charles E. Whittaker: And the word was minimum wages or overtime compensation or both (Voice Overlap) --
R. Lamar Moore: I should think that that would be the -- probably, the logical the -- cut down, of course, by anything that was earned in the meantime or -- or any amount that he would not have earned by his own volition or prevented or would have been prevented from earning.
Charles E. Whittaker: (Inaudible) specifically joined by this proviso?
R. Lamar Moore: I think that it can be so held, Your Honor, that that very type of recovery would be specifically enjoined in an injunction proceeding. Yes, sir.
Hugo L. Black: I don't quite understand how you say that it's necessarily means --
R. Lamar Moore: I don't say that --
Hugo L. Black: (Voice Overlap) minimum wage or does he have a contract that -- what -- what he get is so much per hour or something that (Inaudible)
R. Lamar Moore: Oh, these employees, I believe --
Hugo L. Black: (Voice Overlap) --
R. Lamar Moore: -- were -- yes, they -- they were given some --
Hugo L. Black: Do minimum wages protected by agreement?
R. Lamar Moore: Yes -- oh, I -- I beg your pardon. I say necessarily, minimum wages, it would be adding minimum -- minimum wages. I -- I don't think you could go below the minimum wage prescribed in the statute in assessing damages --
Hugo L. Black: (Voice Overlap) --
R. Lamar Moore: That's --
Hugo L. Black: But I assume that if that's the case, assuming damages (Inaudible) based on the wages (Inaudible)
R. Lamar Moore: I would assume so, but I don't think there are any allocable --
Hugo L. Black: (Inaudible)
Earl Warren: Ms. Margolin.
Bessie Margolin: May it please the Court. I think that the emphasis on the individual rights of the employees may have been overdone. We're not concerned here merely or even particularly with the reimbursement of specific employee. We're concerned with the public interest in the sharing employees that they will not suffer financial economic loss if they cooperate in the enforcement of this Act. That the Act depends necessarily on their cooperation and that if employees learn or think, if they will, if the decision below remains enforced that they cannot be protected from loss of wages for an indefinite period. That they cannot be protected and get redress for that, they are certainly not going to have much assurance under Section 15 (a) (3) that they are free to come in and complain or to file claims. And it's -- it just become -- well, become apparent to him that that's -- protection, and I can assure you that our investigators refer to that when they -- when they are interviewed, and we take their complaints. That they will -- they will be protected against discrimination and against loss. Well, if they are not given redress for their wage losses, then that protection is just illusory because it's commonplace knowledge that an employee is just as much intimidated and deterred from cooperating with enforcement officers by the fact that he may lose his wages for an indefinite period, as he is by the fact that he may permanently lose his job. And the thing that -- the public interest here is quite something -- quite apart from the private right of the employees. We're interested in the reimbursement of the individual employees because it means that that is the only way the public interest can be protected.
Felix Frankfurter: Can I completely disregard inquiring to whether or not the employees have independent common law rights?
Bessie Margolin: I think you can completely disregard that. I think it has nothing to do with what we're concerned with here. We're -- the -- the statute -- this Court has had frequent occasion to comment on the intimidatory influence inherent in the employment relationship, particularly for the low wage employees with which this Act is -- is primarily concerned. And what Congress was obviously interested in, in enacting this 15 (a) (3), was to give the employee some assurance that they were not going to suffer economic loss by making their claims under this Act. That they were not to -- they were not to submit to substandard labor conditions in fear of losing their job and in losing their pay. And the loss of their pay is obviously just as serious to them as the loss of their job. To reinstate them without redress for the wages they've lost, is to just thwart the whole purpose of this Section 15 (a) (3) provision. It did --
Speaker: Is this 15 (a) (3) provision a -- do you find it in the statute or you find it in another statute (Voice Overlap) --
Bessie Margolin: It's comparable to the discrimination provisions of the Labor Board Act. And it -- and under that Act, the courts have always recognized that reimbursement for loss of wages was -- was the -- the normal method of -- of enforcing that provision. Now, with respect to the labors law --
Potter Stewart: Well, the statute in -- that statute is very explicit, isn't it?
Bessie Margolin: Yes, well, I was going to come to that, that statute is explicit of course. But the decisions under it and in particular, the Phelps Dodge decision says specifically -- explicitly that that remedy would exist even if there were no congressional mandate. And Porter v. Warner under the Price Control Act says that. And the fact that it would exist, I think, is demonstrated by the antitrust cases where the language is -- virtually the same, as to prevent and restrain violation. And this Court significantly has used virtually the same language in describing the authority under the antitrust cases as it has under the Labor Board cases. Now, we think the -- the reason for the specificity in the National Labor Relations Act is because there, you have enforcement by a board created by statute with only the right that the Congress gives them, whereas, under our statute, the Fair Labor Standards Act, the antitrust law, you -- Congress has put the enforcement in the hands of courts of equity, who already possessed these powers. And the cases under Railway Labor Act, the Court -- this Court and -- and other courts have recognized that even without a provision to restrain violations, back pay could be awarded for violation of the policies --
Felix Frankfurter: Was there anything --
Bessie Margolin: -- and the rights outstanding.
Felix Frankfurter: -- you said either in the report of the Fair Labor Standards Act, a report that brought in and deal with (Inaudible) Act or in the statement by the sponsors of the (Inaudible) on the floor of either House, bearing on monetary compensation or consequences of discriminatory (Inaudible)
Bessie Margolin: No, I don't think -- I don't --
Felix Frankfurter: (Inaudible)
Bessie Margolin: I don't think anything was said about monetary --
Felix Frankfurter: Was it said -- was anything he said that they talked about important -- putting this thing under the equity jurisdiction of injunction with remedies?
Bessie Margolin: I don't recall anything specifically said. I think the purpose is obvious. I think that there's much more reason to have this --
Felix Frankfurter: (Voice Overlap) but I was wondering --
Bessie Margolin: -- enforced only by -- by the public official rather than by employee. The wages, so far as the minimum wages and overtime are concerned, that can be easily calculated and to give each employee a right, it can -- they can sue for it more easily. It's more -- it's more clear what to do them and would be for violation of -- of this type of provision.
Felix Frankfurter: What you are saying is they build on conventional establishments about the power -- the -- the consequences of granting an injunction with an injunction (Inaudible)
Bessie Margolin: Well, practically.
Felix Frankfurter: -- such as the common place remedy which include this -- what you regard as a common place implication.
Bessie Margolin: May I -- I'll just add one other point about the criminal sanctions. The -- of -- of course, there are criminal sanctions for this as well. But there was also the injunctive remedy, and I think there is a good reason for making both available there. If criminal sanction is not adequate to assure an employee that he's going to be protected if he talks to the Government because it -- it -- the fact that the State may collect the fine from their employer is -- is not going to give them any assurance that they're protected or -- or believe them of the intimadory effect of -- of losing their wages. The -- the fine in this case so far -- other violations didn't deter the employer here from firing them. And the employees coming back without redress for their lost wages and all the other employees seeing them was obvious to them what -- what's going to happen if they, in the future, decide to assert their claims, only the most courageous, if not full hearty employee after learning that, is gong to take advantage of his -- of Section 15 (a) (3).